Citation Nr: 0711848	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  99-06 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for arthralgia.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for presbyopia, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for an ear, nose, and 
throat disability, to include as due to an undiagnosed 
illness.

6.  Entitlement to an initial compensable evaluation for 
osteoporosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970 and from November 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issues of entitlement to service connection for 
sarcoidosis, presbyopia, and an ear, nose, and throat 
disability were before the Board in March 2001, but were 
remanded for further development.  They were returned to the 
Board in June 2004 along with the remaining issues listed on 
the first page of this decision, when they were again 
remanded for additional development.  The requested 
development has been completed, and the appeal has been 
returned to the Board for further review. 




FINDINGS OF FACT

1.  The service medical records are negative for sarcoidosis.  

2.  The initial evidence of sarcoidosis is dated 
approximately three and a half years after the veteran's 
discharge from service, and there is no competent medical 
opinion that relates the veteran's sarcoidosis to active 
service.  

3.  The service medical records are negative for evidence of 
arthralgia in any location other than the hips.  

4.  Post service medical records have attributed the 
veteran's occasional joint pains to sarcoidosis, and the most 
recent VA examination failed to establish that the veteran 
has a current diagnosis of arthralgia in parts of the body 
for which service connection has not already been 
established.  

5.  Current medical opinion states that the veteran's blurred 
vision is due to refractive error/presbyopia, which is the 
result of the aging process. 

6.  Service connection has been established for stomach 
problems and nausea due to an undiagnosed illness.  

7.  Uncontroverted medical opinion states that the veteran's 
recurrent throat and ear pain is the result of the medication 
he uses to control his acid reflux, which is a symptom of his 
service connected stomach disability.  

8.  The veteran has osteoporosis confirmed by bone scan 
without any involvement or impairment of the joints. 




CONCLUSIONS OF LAW

1.  Sarcoidosis was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 1101, 
1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

2.  Arthralgia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).   

3.  Sleep apnea was not incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).  

4.  Service connection may not be established for the 
veteran's presbyopia.  38 C.F.R. § 3.303(c) (2006).  

5.  Recurrent throat and ear pain was incurred due to active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310(a) (2005).  

6.  The criteria for an initial compensable evaluation for 
osteoporosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.71a, Codes 5003, 5013 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the veteran's initial claim was submitted prior 
to the enactment of the VCAA.  Therefore, notification prior 
to the initial adjudication was impossible.  

The RO has taken steps to remedy the lack of preadjudication 
VCAA notice.  The veteran was provided with VCAA notice by 
letter dated in October 2004.  This letter told the veteran 
what evidence was needed to substantiate his claims for 
service connection and for increased evaluations.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
Finally, this letter asked the veteran to submit any relevant 
evidence or information in his possession.  

The timing deficiency was remedied by the fact that the 
veteran's claim was readjudicated by the RO in February 2006, 
after proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Finally, the Board observes that the veteran's appeal of the 
zero percent evaluation for his osteoporosis is an appeal of 
the initial grant of service connection for that disability.  
The veteran has not been provided with VCAA notification 
regarding his claim for an increased evaluation.  In spite of 
this omission, the Board finds that remand for additional 
notification is not required.  In Dingess v. Nicholson, the 
Court held that "the statutory scheme contemplates that once 
a decision awarding service connection, a disability rating, 
and an effective date has been made, [VCAA] notice has served 
its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In addition, 
information pertaining to the evaluation of his disability 
was provided in the statement of the case.  Therefore, any 
omissions in the veteran's VCAA notification are harmless 
error, and the Board may proceed with consideration of his 
claim.  

The veteran was provided with information regarding the final 
two Dingess elements in December 2006, but his claims have 
not been readjudicated by the RO since this notification.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claims for service 
connection, there will be no degree of disability or 
effective date assigned.  As for the claim for an increased 
rating, there will be no new degree of disability assigned or 
new effective date, so that there is no possibility that any 
prejudice to the veteran will result from the failure to 
provide him with this information. 

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  As noted above, the veteran's 
appeal has been remanded on two prior occasions for 
additional development, and a voluminous amount of medical 
records have been obtained.  After the most recent remand, 
the veteran was afforded necessary examinations with regard 
to all claims on appeal, and pertinent etiology opinions were 
obtained.  The veteran has also appeared at a hearing before 
the undersigned Veterans Law Judge.  There is no indication 
that there is any outstanding evidence that is relevant to 
his appeal.  The Board concludes that all evidence has been 
obtained, and that the duty to assist has been met.  

Service Connection

The veteran contends that he has developed sarcoidosis, 
arthralgia, and sleep apnea as a result of active service.  

The Board notes that service connection has already been 
established for several disabilities for the veteran.  These 
disabilities include status post right renal transplant, 
previously diagnosed as interstitial nephritis, associated 
with hypertension, evaluated as 100 percent disabling; 
migraine headaches, evaluated as 30 percent disabling; major 
depression with memory loss and loss of concentration, 
evaluated as 30 percent disabling; hypertension, evaluated as 
20 percent disabling; diabetes mellitus, evaluated as 20 
percent disabling; stomach problems and nausea due to an 
undiagnosed illness, evaluated as 10 percent disabling; tinea 
versicolor, evaluated as 10 percent disabling; right side and 
lower extremity numbness due to environmental hazard and 
undiagnosed illness, evaluated as 10 percent disabling; and 
bilateral hip synovitis and arthralgia, osteoporosis, and 
erectile dysfunction, each evaluated as zero percent 
disabling.  The veteran has a combined evaluation of 100 
percent, and he is also entitled to individual 
unemployability.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service 
connection requires the presence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

If sarcoidosis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of sarcoidosis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in questions.  Id. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Sarcoidosis

The service medical records for both of the veteran's periods 
of active service are negative for symptoms or a diagnosis 
related to sarcoidosis.  The post service medical records for 
the first year following active service are also negative for 
pertinent symptoms or diagnosis.  

The veteran was first afforded a VA examination in December 
1991.  This examination was negative for sarcoidosis.  

An August 1994 VA chest X-ray was normal. 

Private records from February 1995 include a pathology report 
for tissue removed from the veteran's hernia sac.  This 
revealed fairly extensive non-necrotizing granulomatous 
inflammation.  An evaluation for possible sarcoidosis was 
recommended.  

April 1996 VA treatment records show the veteran was seen 
with submandible parotid swelling.  A needle biopsy of the 
submaxillary gland was performed, which revealed 
granulomatous inflammation.  The diagnosis was sarcoid, 
although additional testing was recommended.  VA treatment 
records from 1996 to 1997 show that the veteran was seen for 
various complaints, including pain and swelling in his 
joints.  He was noted to have sarcoidosis.  The veteran 
underwent a liver biopsy in April 1997.  

The veteran underwent a VA examination in July 1997.  He 
reported a history of sharp pains and discomfort in his chest 
since his return from the Persian Gulf.  The veteran was also 
noted to have a kidney disability, which had been related to 
his sarcoidosis.  On examination, the examiner noted that the 
veteran did not have any current cervical adenopathy.  The 
examination of the chest was normal.  The impression included 
sarcoidosis involving the cervical lymph nodes, lung, and 
kidneys.  An opinion regarding the etiology of this 
disability was not offered.  

The veteran was also afforded a Persian Gulf examination and 
hospitalized in August 1997 and September 1997.  In pertinent 
part, the veteran reported that he had a biopsy of the 
parotid gland in 1992, which had revealed sarcoidosis.  He 
believed that there had been lung involvement with the 
sarcoidosis over the past year or two.  The admitting 
diagnosis was sarcoidosis, and this disability was the first 
listed in the final diagnoses.  Additional September 1997 
records show that pulmonary function tests were normal, and 
that there was currently no involvement of the sarcoidosis on 
chest X-ray.  

April 1999 records state that the veteran had a history of 
sarcoidosis that had been diagnosed by cervical lymph note 
biopsy in 1995 or 1996.  

A medical opinion was obtained from the Veterans Health 
Administration in February 1999.  The veteran's service in 
the Persian Gulf at the time of the oil fires was noted.  The 
February 1995 pathology report on the hernia sac was also 
noted.  This was said to be nonspecific, although an 
evaluation for diseases including sarcoidosis had been 
recommended.  Sarcoidosis had been confirmed on biopsy and a 
brain scan in 1996.  

A November 1999 VA examination again noted the history of 
sarcoidosis dating from 1996.  The examiner opined that the 
veteran's renal insufficiency was in part the result of this 
disability.  

Treatment records dated from 2000 to 2005 show that the 
veteran continued to be followed for several disabilities, 
including sarcoidosis.  

The veteran was afforded a VA examination of his joints in 
January 2005.  The claims folder was reviewed by the 
examiner.  The veteran had a history of having been diagnosed 
with sarcoidosis in 1996 after a kidney biopsy.  He had been 
treated with steroids since that time.  Following the 
examination, the diagnoses included sarcoidosis.  The 
examiner noted that the onset of the veteran's sarcoidosis 
was in 1996 when the veteran was still in the reserves, so it 
was as likely as not that his sarcoidosis had its onset 
during military service or within one year of discharge of 
military service.  

In view of the January 2005 opinion that appeared to relate 
the onset of the veteran's sarcoidosis to his inactive duty 
service in the reserves, a clarification from the same 
examiner was requested and obtained in May 2005.  The 
examiner stated that he had interviewed the veteran, and had 
reviewed the veteran's claims folder in detail.  The 
veteran's periods of active duty were noted.  The examiner 
noted that the veteran's diagnosis of sarcoidosis was 
established by kidney biopsy in 1996.  The veteran recalled 
being diagnosed with a disease sometime around 1993 to 1994, 
but he did not recall its symptoms.  He had been placed on 
steroids at that time and remained on them until the 1996 
diagnosis of sarcoidosis.  The examiner opined that as the 
diagnosis was sarcoidosis was established in 1996, he was 
unable to relate this disability to a period of active duty.  

The Board finds that service connection for sarcoidosis is 
not warranted.  The evidence does not show that this 
disability began during active service or within the one year 
presumptive period following discharge from active service.  
In addition, there is no competent medical opinion that 
relates this disability to active service.  

The initial evidence of sarcoidosis is found in the February 
1995 pathology report of the veteran's hernia sac.  This 
report is dated approximately four and a half years after the 
veteran's discharge from active service, and three and a half 
years after the end of the one year presumptive period.  

The Board notes that the January 2005 VA examiner initially 
states that as sarcoidosis was first diagnosed during the 
veteran's service in the reserves, this disability could be 
related to military service.  However, in the May 2005 
clarifying opinion this same examiner added that he was 
unable to relate the veteran's sarcoidosis to a period of 
active duty.  As noted above, service connection for a 
disease must be related to a period of active duty.  
38 U.S.C.A. § 1110.  The veteran has not alleged and the 
evidence does not show that his sarcoidosis began during a 
period of active duty for training, and service connection 
cannot be established for a disease incurred during inactive 
duty for training.  38 U.S.C.A. § 101(24).  

At this juncture, the Board notes the veteran's sincere and 
strongly held opinion that his sarcoidosis is related to his 
active duty in the Persian Gulf.  However, the veteran is not 
a physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

Therefore, as the veteran's sarcoidosis did not began during 
active service or until several years after the end of active 
service, and as there is no competent medical opinion that 
relates his sarcoidosis to active service, entitlement to 
service connection is not established.  



Arthralgia

The June 2004 remand noted that service connection for 
bilateral hip synovitis, right side and lower extremity 
numbness, and osteoporosis has already been established.  The 
remand requested that an attempt be made to distinguish 
between the symptoms attributable to these disabilities and 
to the symptoms to which the veteran attributed his 
arthralgia.  Following the receipt of additional evidence in 
this matter, a February 2006 rating decision amended the 
diagnosis of the veteran's bilateral hip synovitis to include 
arthralgia.  The Board notes that the evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Therefore, the Board will not revisit 
these issues, and will instead concentrate its review on the 
portions of the veteran's body for which service connection 
has not been established, being guided of course by the 
medical evidence. 

A review of the service medical records from the veteran's 
first period of active duty is negative for evidence of 
arthralgias.  Service medical records from the second period 
of active duty show that the veteran underwent a physical 
examination in April 1991.  The examination was negative for 
any findings or diagnoses regarding arthralgias.  The veteran 
denied arthritis, rheumatism, or bursitis on a medical 
history obtained at that time.  However, the veteran 
complained of hip pain and stiffness in the morning in May 
1991.  Additional medical records show that these complaints 
continued into June 1991 and July 1991.  

At the December 1991 VA examination, the veteran had a 
history of arthritis of the hips and pelvic area.  He also 
complained of foot pain due to pes planus and an injury to 
his right big toe.  The diagnoses did not include arthralgia.  

February 1992 VA treatment records show that the veteran 
complained of problems with his left ankle, and said that his 
left foot had been numb for four months.  An examination was 
normal. 

Post service records from the National Guard indicate that in 
1992, the veteran sought a physical profile due to having 
arthritis in his hips and a painful left foot.  

May 1996 VA treatment records state that the veteran was 
having some pain in his ankles.  The assessment was sarcoid.  
An X-ray study noted minimally decreased bone density and 
soft tissue swelling but was otherwise normal. 

VA treatment records from June 1996 and July 1996 show 
complaints of pain and swelling in both ankles.  The July 
1996 examiner related this to sarcoidosis.  

The veteran was seen at a VA rheumatology clinic in November 
1996.  He had a history of various joint pains which started 
in Saudi Arabia, and continued to have hip pain.  He also had 
a history of arthralgias.  On examination, there was swelling 
of the right ankle.  The assessment included arthritis of the 
ankles.  

At a July 1997 VA examination, the veteran reported cramping 
in his legs for the past four or five years.  Hip pain since 
his service in the Persian Gulf was also noted, although he 
was not currently experiencing any pain.  The impression was 
multiple muscle aches, leg cramps, and hip pain secondary to 
sarcoidosis.  

In October 1997, the veteran was seen for pain in both 
shoulders.  It was noted that the view of rheumatology was 
that the pain was due to his sarcoidosis. 

November 1997 VA treatment records show that the veteran 
complained of bilateral shoulder, left hip, lower back, and 
neck pain.  The assessment included sarcoidosis involving the 
joints. 

An August 1998 VA examination noted a history of joint pain 
since the early 1990's that involved the veteran's hips, 
ankles, and shoulders.  Following the examination, the 
impression stated that there was no objective evidence that 
the veteran's joint symptoms were due to sarcoidosis.  

December 2002 VA treatment records show that the veteran 
complained of left shoulder pain with movement.  He did not 
have a history of similar pain, and the examiner specifically 
noted that the veteran did not have complaints regarding the 
other joints.  

The May 2005 VA orthopedic examination reports that the 
veteran has complained of arthralgias since around 1991 or 
1992 that came on when he was in the Persian Gulf region.  
His symptoms had been present off and on since that time, but 
had helped been helped by his Prednisone.  When his symptoms 
recur, they tended to be in the hips.  An examination of the 
wrists and spine was normal.  The diagnoses included 
arthralgias of the hips.  The examiner commented that the 
veteran's joints did not have any affect on his daily 
activities except during the flareups as noted.  The joints 
were not painful on motion.  

The Board finds that entitlement to service connection for 
arthralgia is not established.  The evidence shows that the 
veteran's most persistent symptoms have been related to his 
hips, but as noted above service connection has already been 
established for this disability.  Similarly, the veteran 
reported numbness of his left foot in service, but service 
connection for lower extremity numbness has been established 
as well.  The service medical records were negative for 
complaints pertaining to joints other than the hips or foot.  

In addition to hip pain, the post service medical records 
indicate that the veteran has been seen for occasional 
complaints of ankle and shoulder pain beginning in 1996.  The 
Board notes that this is the same period in which the veteran 
was found to have sarcoidosis.  Although the August 1998 
examiner opined that there was no evidence to relate the 
veteran's pains to sarcoidosis, the remaining medical records 
attribute the joint pain to this disease on several 
occasions.  Based on this evidence, the Board concludes that 
the veteran's joint pains are related to his nonservice 
connected sarcoidosis.  

However, in spite of this record of joint pain, there is no 
indication of treatment for painful joints other than the 
hips since December 2002.  The May 2005 VA examination 
reported that the veteran currently complained of only 
bilateral hip problems.  The Board notes that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation. 38 U.S.C.A. §§ 1110, 1131 (West 
1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  Therefore, as the evidence indicates that the 
veteran's previous joint pains were attributable to his 
nonservice connected sarcoidosis, and as there is no evidence 
of a current arthralgia disability other than the veteran's 
service connected hips, entitlement to service connection is 
not warranted.  

Sleep Apnea

The service medical records are negative for evidence of 
sleep problems.  The veteran denied sleep problems on a 
Report of Medical History completed in April 1991.  

The veteran did not report any sleep difficulties at the 
December 1991 VA examination.  

September 1997 VA hospital records note that a one night 
sleep study had been conducted during the veteran's 
admission, which revealed obstructive sleep apnea.  A 
Continuous Positive Airways Pressure (CPAP) machine was 
ordered, and the veteran was to be trained its use.  

April 1999 VA treatment records state that the veteran has a 
history of sleep apnea secondary to sarcoidosis.  

At a February 2005 VA ear, nose, and throat examination, the 
veteran's claims folder and history were reviewed by the 
examiner.  The veteran was reported to have a history of 
sleep apnea since 1995.  This had been confirmed by 
polysomnography, and he was prescribed a CPAP machine at that 
time.  The test was repeated in 1999 with the same results.  
The veteran believed that his symptoms began in 1991, when he 
had been exposed to burning oil in the Persian Gulf region.  
The examiner opined that there was no direct correlation 
between the veteran's sleep apnea and any of his service 
connected disabilities.  Moreover, the examiner added that 
there was no documentation of a relationship between exposure 
to oil burns or pollution and sleep apnea.  

The veteran underwent an additional ear, nose, and throat 
examination in May 2005 by the same examiner who conducted 
the February 2005 examination.  On this occasion, he believed 
that his sleep apnea had its onset during boot camp in 1991.  
The impression included obstructive sleep apnea corrected by 
CPAP machine.  The examiner did not offer an additional 
opinion as to the etiology of the sleep apnea.  

The Board finds that the evidence does not support 
entitlement to service connection for sleep apnea.  Although 
the veteran reported that he believed his problems began at 
boot camp in 1991, he denied sleep problems on a history he 
completed in April 1991, which was during his deployment.  
The February 2005 examination notes a history of sleep apnea 
confirmed by testing from 1995, but the earliest confirmation 
of this disability contained in the claims folder is dated 
September 1997.  Both 1995 and 1997 are several years after 
the veteran's separation from active service.  

Furthermore, there is no medical opinion that relates the 
sleep apnea to active service, and one opinion suggests that 
it is related to his nonservice connected sarcoidosis.  The 
February 2005 medical opinion further found that there was no 
relationship between sleep apnea and any of the veteran's 
many service connected disabilities.  The examiner further 
noted that there was no indication that sleep apnea could be 
related to the veteran's exposure to oil fires during 
service.  Therefore, as there is no evidence of sleep apnea 
during service or until several years after discharge from 
service, and no evidence of a medical relationship between 
the veteran's current sleep apnea and service, entitlement to 
service connection is not warranted.  



Undiagnosed Illnesses

The veteran contends that his presbyopia and his ear, nose, 
and throat complaints might be part of an undiagnosed illness 
due to his service in the Persian Gulf.  

In addition to the previously noted laws and regulations 
regarding service connection, service-connected disability 
compensation may be paid to (1) a claimant who is "a Persian 
Gulf veteran"; (2) "who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) 
which "became manifest either during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following):  (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection. 38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6- month period will be 
considered chronic.  The six month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 38 C.F.R. § 3.317(a)(4).

Presbyopia

The veteran contends that he has experienced blurred vision 
since his return from the Persian Gulf.  

The veteran was afforded a VA examination of his vision in 
February 2005.  The claims folder was not reviewed.  The 
diagnosis was refractive error/presbyopia.  The examiner 
opined that the presbyopia was related to the veteran's age, 
and not sarcoidosis.  

The veteran's claims folder was provided to the February 2005 
examiner in June 2005.  He noted that the claims folder had 
been reviewed, and again opined that the veteran's presbyopia 
was age related and not related to sarcoidosis.  

The Board finds that entitlement to service connection for 
presbyopia is not warranted.  Congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  The only current diagnosis regarding the 
veteran's blurred vision is refractive error/presbyopia.  
Presbyopia is defined as long sight and impairment of vision 
due to advancing years or old age.  Dorland's Illustrated 
Medical Dictionary 223 (25th ed.1974) [hereinafter 
Dorland's].  

The February 2005 examiner did not specifically state that 
the veteran's vision complaints are unrelated to his service 
in the Persian Gulf.  However, he did provide a known 
diagnosis of the veteran's disability.  Furthermore, he 
specifically related it to the veteran's age.  As the only 
current diagnosis of the veteran's blurred vision is for 
refractive error of the eye due to the aging process, service 
connection is precluded by regulation.  38 C.F.R. 
§§ 3.303(c), 3.317.

Ear, Nose, and Throat

The veteran contends that he has developed ear and throat 
pain as a result of service in the Persian Gulf.  

A review of the claims folder reveals that the veteran has 
previously submitted many similar claims.  Service connection 
for hearing loss secondary to otosclerosis was denied in a 
November 1977 rating decision.  A request to reopen this 
claim was denied in a June 1992 rating decision, and again in 
a December 1998 rating decision.  

The June 2004 remand noted that the veteran had again raised 
the issue of entitlement to service connection for hearing 
loss and referred this matter to the RO for development as a 
separate issue.  Entitlement to service connection for 
hearing loss and tinnitus were denied in an August 2004 
rating decision.  The veteran did not appeal these issues, 
and they are not before the Board.  Therefore, the veteran's 
otosclerosis, hearing loss, and tinnitus are not included as 
disabilities currently on appeal.  

The veteran's service medical records indicate that he 
underwent surgery for bilateral otosclerosis during his first 
period of active duty.  In the veteran's subsequent Reports 
of Medical History obtained for the National Guard, he noted 
a history of ear, nose, and throat trouble, but this was 
further noted to be a reference to his surgery.  

The service medical records from the veteran's second period 
of active duty are negative for complaints pertaining to the 
ear, nose, and throat.  He denied a history of ear, nose, and 
throat problems on the April 1991 Report of Medical History.  
A medical examination conducted at that time noted hearing 
loss due to otosclerosis, but was otherwise normal.  

The December 1991 VA examination was negative for ear, nose, 
or throat complaints.  

January 1994 VA treatment records show that the veteran was 
seen for drainage of the left ear and a sore throat. 

The veteran had a VA examination for disorders of the ear, 
nose, and throat in February 2005.  He believed that he first 
developed ear pain from the explosions in basic training 
during his first period of active duty.  The surgeries during 
this period of service were also noted.  The veteran reported 
that he did not experience any additional difficulties with 
his ears until he was stationed in the Persian Gulf region 
during his second period of service.  He then began to 
develop ear pain after he slept in a tent close to a 
generator.  The pain ended by the time he returned from 
overseas.  The veteran now complained of recurrent sharp pain 
in his ears, as well as a recurrent sore throat, especially 
in the mornings.  He reported that the sore throat occurred 
two or three times a month.  

On examination, the physical appearance of the ear canals and 
tympanic membranes appeared normal.  Palpation of the 
paranasal sinuses elicited no discomfort.  The bilateral 
nasal airways appear patent and no intranasal lesion was 
seen.  The oral and pharyngeal cavities appeared normal 
without pathology.  Palpation of the neck revealed no masses.  
The impression included recurrent pharyngitis, etiology 
undetermined.  The examiner opined that the recurrent use of 
medications contributed to the recurrent pharyngitis.  

The veteran underwent an additional VA examination of the 
ear, nose, and throat in May 2005 by the same examiner who 
conducted the February 2005 examination.  The claims folder 
was reviewed by the examiner.  The examiner stated that the 
veteran's history had changed somewhat in that his 
pharyngitis had resolved.  The additional evaluation now 
included seasonal allergies.  The veteran reported that these 
symptoms may have been more severe in the past and were 
currently minimally symptomatic.  The physical examination 
was similar to the February 2005 examination, and was normal.  
The relevant impression included mild seasonal allergic 
rhinitis.  

The veteran was afforded an additional VA examination of the 
ear, nose, and throat in May 2006 by the same examiner who 
had previously seen the veteran in February 2005 and May 
2005.  The veteran's claims folder was reviewed.  The 
physical examination was largely normal, although palpation 
of the left temporomandibular joint elicited some tenderness.  
The examiner noted that the veteran used medication for acid 
reflux, and believed that this was the most likely cause for 
the veteran's hoarseness and ear pain.  He also believed that 
the ear pain was secondary to a temporomandibular joint 
dysfunction.  

The veteran was afforded a VA dental examination in June 2006 
pertaining to his complaints of pain in the ears.  An 
examination of the temporomandibular joint was included.  The 
impression was a normal dental examination.  The examiner 
stated that any pain of the ears was not caused by 
demonstrable dental disease.  

The Board finds that entitlement to service connection for 
throat and ear pain is established by the evidence.  As noted 
above, service connection has previously been established for 
stomach problems and nausea due to an undiagnosed illness.  
Although there is conflicting evidence in the record as to 
whether or not the veteran uses medication for this 
disability, the May 2006 examiner states that he does, 
specifically to control acid reflux as a result of this 
disability.  This same examiner opined that the medication 
used for acid reflux results in the veteran's sore throat and 
ear pain.  He had previously expressed a similar opinion for 
just the throat in February 2005.  The Board notes that a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Therefore, as the May 2006 
VA examiner has related the veteran's throat and ear pain to 
the medication the veteran uses for his service connected 
gastrointestinal disability, and as this opinion is 
uncontradicted, the Board finds that service connection for 
throat and ear pain is warranted.  In reaching this decision, 
the Board has resolved all reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 5107(b).  

Increased Rating

The veteran contends that the zero percent evaluation 
currently assigned to his osteoporosis is insufficient to 
reflect the level of impairment that results from this 
disability.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Entitlement to service connection for osteoporosis was 
established in a February 2003 rating decision, which found 
that this disability was secondary to the veteran's service 
connected nephritis.  A zero percent evaluation was assigned 
for the osteoporosis, effective from March 28, 2002.  The 
veteran submitted a notice of disagreement with this 
evaluation and the current appeal ensued.  

The veteran's osteoporosis is evaluated under 38 C.F.R. 
§ 4.71a, Code 5013, for osteoporosis with joint 
manifestations.  This rating code states that osteoporosis 
with joint manifestations is to be rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate codes for the specific joint or joints 
involved.  If the limitation of motion is noncompensable, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation is merited for X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent evaluation is merited for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes the report of a VA examination 
conducted in January 2003.  The veteran was noted to have 
been first diagnosed with osteoporosis in 1997 or 1998.  He 
had not received much treatment for this disability, as he 
was afraid the medication might affect his kidneys.  The 
diagnoses included osteoporosis.  

In a February 2003 addendum to the January 2003 examination, 
the examiner stated that it was impossible to state the 
severity of the veteran's osteoporosis.  The examiner added 
that joints are not affected by osteoporosis, and that an 
attempt to evaluate the veteran's disability on the basis of 
the joints was inappropriate.  Finally, the examiner said 
that osteoporosis does not cause symptoms unless there is a 
fracture due to weak bones.  The veteran had not sustained 
any such fracture.  

The veteran underwent another VA examination in January 2005.  
The claims folder was reviewed.  The examiner stated that the 
veteran was not undergoing any treatment for this disability.  
It was further noted that osteoporosis decreases bone density 
and strength and could lead to fractures, but it did not 
affect the joints.  The veteran had not suffered any 
fractures.  

An additional VA examination was performed in May 2005.  A 
review of a 2004 bone scan showed osteoporosis.  The worse 
involvement was at the radial diaphysis, and there was also 
some decreased bone density in the spine and hips.  There was 
no evidence of any fractures.  The examiner noted that the 
main areas affected by the osteoporosis were the wrists and 
lumbar spine.  On examination, the wrists did not have any 
tenderness or increased heat.  The veteran had dorsiflexion 
of the wrists to 70 degrees and palmar flexion to 80 degrees.  
Ulnar deviation was to 45 degrees and radial deviation was to 
20 degrees.  Pronation and supination was described as normal 
in both wrists.  There was no increase in loss of motion due 
to pain, fatigue, or weakness.  At this juncture, the Board 
notes that the range of motion of the wrists as described in 
the examination is normal.  See 38 C.F.R. § 4.71a, Plate I.  

An examination of the spine showed that the veteran could 
forward flex to 95 degrees and backward extend to 35 degrees.  
He could laterally flex to 40 degrees bilaterally, and he 
could rotate to 25 degrees bilaterally.  The Board notes that 
these measurements represent range of motion that is actually 
normal or better than normal for forward flexion, extension, 
and lateral flexion, and that lacks only five degrees of 
normal for rotation.  38 C.F.R. § 4.71a, Plate V.  The 
examination added that there was no loss of range of motion 
with repetition due to pain, fatigue, or weakness.  The 
diagnoses included osteoporosis.  The joints had no effect on 
the veteran's daily activities except during flareups, which 
the examiner noted were in the hips.  There was no pain in 
the lumbar spine, and it did not affect the veteran's daily 
or occupational activities.  

The Board finds that there is no basis for a compensable 
evaluation for the veteran's service connected osteoporosis.  
This disability has not been shown to result in any 
impairment to the veteran.  Although bone scans have 
confirmed that the veteran has osteoporosis, which affects 
the wrists, hips, and back more than other areas, there is no 
medical evidence that this affects the veteran's activities 
in any way.  The VA examiner has repeatedly noted that 
osteoporosis does not affect the joints.  Service connection 
for synovitis and arthralgia of the hips has been established 
separately, and any impairment of these joints is evaluated 
separately.  38 C.F.R. § 4.14.  As for the wrists and back, 
these were found to have better than normal, normal or near 
normal range of motion without pain, fatigue, or weakness.  
There is no evidence that the veteran has sustained any 
fractures as result of the loss of density in his bones.  In 
fact, there is no evidence that the veteran experiences any 
joint symptoms whatsoever.  Therefore, there is no basis for 
a compensable evaluation for his service connected 
osteoporosis.  38 C.F.R. § 4.71a, Code 5003.




ORDER

Entitlement to service connection for sarcoidosis is denied. 

Entitlement to service connection for arthralgia is denied. 

Entitlement to service connection for sleep apnea is denied. 

Entitlement to service connection for presbyopia, to include 
as due to an undiagnosed illness is denied. 
	
Entitlement to service connection for throat and ear pain 
exclusive of hearing loss, tinnitus, and otosclerosis is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  

Entitlement to an initial compensable evaluation for 
osteoporosis is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


